NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              VICTAULIC COMPANY,
                    Appellant

                           v.

    ANDREI IANCU, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
   AND DIRECTOR OF THE UNITED STATES
     PATENT AND TRADEMARK OFFICE,
                  Intervenor
            ______________________

                 2017-2424, 2017-2426
                ______________________

   Appeals from the United States Patent and Trade-
mark Office, Patent Trial and Appeal Board in
Nos. IPR2016-00278, IPR2016-00279.
               ______________________

              Decided: November 29, 2018
                ______________________

    BRYAN PATRICK COLLINS, Pillsbury Winthrop Shaw
Pittman LLP, McLean, VA, argued for appellant. Also
represented by BENJAMIN LEE KIERSZ.

   MEREDITH HOPE SCHOENFELD, Office of the Solicitor,
United States Patent and Trademark Office, Alexandria,
VA, argued for intervenor. Also represented by THOMAS
2                                      VICTAULIC CO. v. IANCU




W. KRAUSE, MICHAEL S. FORMAN, JOSEPH MATAL, ROBERT
J. MCMANUS, FARHEENA YASMEEN RASHEED.
               ______________________

    Before PROST, Chief Judge, MOORE and STOLL, Circuit
                          Judges.
STOLL, Circuit Judge.
    Victaulic Co. appeals from two inter partes review fi-
nal written decisions of the Patent Trial and Appeal
Board. The Board determined that certain claims of U.S.
Patent No. 8,646,165 are unpatentable in view of the prior
art. See Tyco Fire Prods. LP v. Victaulic Co., IPR2016-
00278, Paper No. 39 (P.T.A.B. June 12, 2017) (“278 Deci-
sion”); see also Tyco Fire Prods. LP v. Victaulic Co.,
IPR2016-00279, Paper No. 40 (P.T.A.B. June 12, 2017)
(“279 Decision”). Because we conclude that the Board’s
findings are supported by substantial evidence and its
legal conclusions are not erroneous, we affirm.
                        BACKGROUND
     Victaulic is the assignee of the ’165 patent, which
discloses methods of joining and sealing pipe ends togeth-
er using a preassembled coupling. The disclosed coupling
is comprised of “a plurality of coupling segments attached
to one another end-to-end surrounding a central space.”
’165 patent col. 2 ll. 27–29. The invention allows a user to
insert pipe ends into the central space for installation
without disassembling the coupling. Id. at col. 4 ll. 24–28.
The specification asserts that the invention provides an
advantage over prior art couplings that “must be assem-
bled onto the pipe ends piece by piece.” Id. at col. 4 ll. 29–
30. Figures 1A and 2 show cross-sectional views of the
coupling:
VICTAULIC CO. v. IANCU                                     3




    The disclosed method involves inserting pipe elements
16 and 18 into coupling 10, which is comprised of seg-
ments 12 and 14 attached to one another by nut 30 and
bolt 28 fasteners. Id. at col. 3 ll. 47–52, 58–63. Seg-
ments 12 and 14 each have a pair of arcuate surfaces 32
and 34 that project radially inward. Id. at col. 3 ll. 64–67.
After the pipe ends are inserted into the coupling 10, the
fasteners (nuts 30 and bolts 28) are tightened to draw
arcuate surfaces 32 and 34 of segment 12 towards those of
segment 14. Id. at col. 4 ll. 44–48. This brings segments
12 and 14 into contact with the outer surface of pipe
elements 16 and 18 and causes segments 12 and 14 to
deform such that surfaces 32 and 34 substantially con-
form to the curvature of pipe elements 16 and 18. Id.
at col. 4 ll. 48–53. Independent claim 1 and dependent
claim 2 are representative 1:
    1. A method of securing facing end portions of
    pipe elements together in end-to-end relationship,
    wherein said end portions of said pipe elements
    have an outer surface of substantially cylindrical
    profile, said method comprising:
       using a coupling having a plurality of coupling
    segments attached to one another at both ends


    1  Claims 1–8 are substantively identical to their
counterparts, claims 9–16. See 279 Decision, at 7–8.
4                                      VICTAULIC CO. v. IANCU




    surrounding a central space, said coupling seg-
    ments having arcuate surfaces adapted to inter-
    face with the outer surfaces of said pipe elements;
        while said segments are attached to one an-
    other at said both ends, supporting said segments
    in spaced relation sufficient to permit insertion of
    said end portions of said pipe elements into said
    central space;
        while said segments are attached to one an-
    other at said both ends and supported in spaced
    relation, axially inserting said end portions of said
    pipe elements into said central space; and
        drawing said coupling segments towards one
    another so as to engage said arcuate surfaces with
    said outer surfaces of said pipe elements.
Id. at col. 10 ll. 31–50.
    2. The method according to claim 1, further com-
    prising deforming said coupling segments so as to
    conform the curvature of said arcuate surfaces of
    said coupling segments to said outer surfaces of
    said pipe elements.
Id. at col. 10 ll. 51–54 (“deform to conform limitation”).
    Prior art U.K. Patent Application GB 2 211 255 A
(“Lewis”) discloses several variations of pipe couplings
and methods of using the pipe couplings. The summary of
invention section teaches the use of “a plurality of seg-
ments and fastening means” for larger-sized pipe joints.
Lewis at 5 ll. 12–14. The same section discloses three
fastening means: “nuts and bolts fitting within bores in
lugs,” “a toggle,” and a “latch arrangement.” Id. at 5 ll. 8–
11.
    Lewis’s detailed description section discloses two em-
bodiments. In one of them, the coupling housing is com-
prised of “a single segment split by a single axially
VICTAULIC CO. v. IANCU                                    5



extending slit” and may be supplied to a user “in a pre-
assembled condition” with the nut and bolt fastenings
loosely positioned. Id. at 7 ll. 16–17, 8 ll. 22–25. Once
pipe ends are inserted into the coupling, the nut and bolt
fastenings are tightened until the axial slit is closed and
the housing “is in partial or total contact with the outside
diameter of the pipes.” Id. at 8 l. 25–9 l. 13. Lewis’s
second embodiment is comprised of two segments. Id.
at 9 ll. 22–23. These segments are attached to one anoth-
er at one end by a latch and at the other end by a nut and
bolt. Id. at 9 l. 23–10 l. 5. Lewis further provides that in
“[t]he coupling and joint as herein described . . . the
coupling may be easily and quickly fitted to pipe ends,
and can be assembled on the pipe ends without any
dismantling.” Id. at 12 ll. 16–21.
     Prior art U.K. Patent Application GB 2 218 768 A
(“Lane”) also discloses several pipe coupling variations
and methods of using the pipe couplings. Lane teaches a
coupling with an annular enclosure ring containing a
tubular body and a gripper ring element. Lane at 7 ll. 15–
16. The enclosure ring is comprised of two shells with
mating flanges that can be clamped and drawn inwardly
by means of fasteners such as nuts and bolts. Id. at 7
ll. 17–20. Once the pipes are inserted into the coupling,
the clamping fasteners are tightened such that “[t]he
gripping edges of the gripper rings are deflected radially
inwards towards the pipe surfaces and then into the pipe
surfaces.” Id. at 8 ll. 3–9. The tubular body is also com-
pressed and deforms until contact is made with the outer
surfaces of the pipes. Id. at 8 ll. 11–14. In Lane’s Fig-
ure 4 embodiment, the enclosure ring shells carry “grip-
ping formations” in lieu of containing gripper rings. Id.
at 9 ll. 20–22.
    Tyco Fire Products LP filed two petitions requesting
inter partes review of claims 1–16 of the ’165 patent. See
278 Decision, at 2; see also 279 Decision, at 2. The Board
instituted review of some, but not all, of the claims.
6                                     VICTAULIC CO. v. IANCU




Relevant to this appeal, the Board found that Lewis
discloses a multi-segment coupling that permits axial
insertion of pipe ends “while the two or more segments
are attached to one another at said both ends,” as re-
quired by claim 1. 279 Decision, at 18–19. The Board
relied on Lewis’s descriptions of its one-piece and two-
piece couplings and on disclosures and testimony showing
that multiple segments and different fastening means can
be used. Id. at 16–18. Based in part on this evidence, the
Board found that Lewis anticipates claims 1, 3, 4, 8, 9, 11,
12, and 16 of the ’165 patent. Id. at 24–26. The Board
also determined that claims 5, 6, 13, and 14 would have
been obvious in view of Lewis. Id. at 31.
    In addition, the Board found that Lane teaches
claim 2’s “deform to conform limitation,” and determined
that claims 2 and 10 would have been obvious in view of
Lewis and Lane. Id. at 36, 49. In IPR2016-00278, the
Board concluded that claims 2 and 10 would have been
obvious in view of German Patent Application
DE 100 06 029 A1 (“Vieregge”) and Lane. 278 Decision,
at 35. Victaulic appeals. 2 We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(4)(A). 3




    2    Tyco withdrew as a party shortly after Victaulic
filed its notices of appeal. The Director of the U.S. Patent
and Trademark Office intervened under 35 U.S.C. § 143
to defend the Board’s decisions.
     3   The parties have not requested a remand to ad-
dress the non-instituted claims under SAS Institute, Inc.
v. Iancu, 138 S. Ct. 1348 (2018). We have jurisdiction to
rule on these appeals and need not reopen the non-
instituted claims and grounds. See PGS Geophysical AS
v. Iancu, 891 F.3d 1354, 1360 (Fed. Cir. 2018).
VICTAULIC CO. v. IANCU                                     7



                         DISCUSSION
     We review the Board’s legal conclusions de novo and
its fact findings for substantial evidence. Belden Inc. v.
Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015). A
finding is supported by substantial evidence if a reasona-
ble mind might accept the evidence as sufficient to sup-
port the finding. See Consol. Edison Co. v. NLRB,
305 U.S. 197, 229 (1938).
                              I
     “[A] claim is anticipated ‘if each and every limitation
is found either expressly or inherently in a single prior art
reference.’” King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d
1267, 1274 (Fed. Cir. 2010) (quoting Celeritas Techs., Ltd.
v. Rockwell Int’l Corp., 150 F.3d 1354, 1361 (Fed. Cir.
1998)). Anticipation is a question of fact that we review
for substantial evidence. See In re Gleave, 560 F.3d 1331,
1334–35 (Fed. Cir. 2009).
     Victaulic argues that Lewis does not disclose claim 1’s
“axial insertion limitation.” Appellant Br. 11. This
limitation requires (1) a multi-segment coupling (2) that
permits axial insertion of pipe ends (3) while the coupling
is fully assembled or preassembled (i.e., the segments are
attached to one another at both ends). See ’165 patent
col. 10 ll. 44–47. Victaulic notes that Lewis teaches two
embodiments that collectively disclose these three ele-
ments. Appellant Br. 11. It argues, however, that there
can be no anticipation because Lewis does not disclose
these elements in a “single, actually disclosed embodi-
ment.” Id. at 17. We disagree.
     Lewis’s summary of invention section discloses the
use of “a plurality of segments and fastening means,”
where the fastening means can comprise a nut and bolt, a
toggle, or a latch, and are securable across “the or each
slit.” Lewis at 4 ll. 23–24, 5 ll. 9–14. These disclosures
expressly teach various combinations of multiple seg-
8                                     VICTAULIC CO. v. IANCU




ments with different fastening means. The specification
also describes the axial insertion of pipe ends into a fully
assembled, single-segment coupling. See id. at 8 l. 21–9
l. 13. Further, Lewis’s disclosure that the coupling can be
assembled on pipe ends “without any dismantling” is not
limited to any particular figure or embodiment. See id.
at 12 ll. 16–21. Lewis thus teaches (1) a multi-segment
coupling (2) that permits axial insertion of pipe ends
(3) while the coupling is fully assembled. The Board’s
finding that Lewis discloses the axial insertion limitation
is supported by substantial evidence.
    Victaulic reads Lewis differently. It argues that the
disclosures in Lewis’s summary of invention section are
limited to describing only the preferred embodiments.
Appellant Br. 18–20. According to Victaulic, these disclo-
sures cannot form the basis for an anticipation rejection
as they merely preview the two embodiments that come
later. Id. at 20. We disagree. We are aware of no prece-
dent limiting statements like those in the summary of
invention here to describing nothing more than the pre-
ferred embodiments. Lewis’s discussion of the use of a
plurality of segments and three different kinds of possible
fastening means is not so limited and is part of what
Lewis discloses. See Lewis at 5 ll. 9–14.
    Our decision in Kennametal, Inc. v. Ingersoll Cutting
Tool Co., 780 F.3d 1376 (Fed. Cir. 2015) is relevant here.
There, the challenged claim required the use of a rutheni-
um binding agent and a PVD coating. Id. at 1379. The
prior art reference disclosed five binding agents (including
ruthenium) and three coating methods (including PVD),
but did not describe the specific combination of ruthenium
and PVD. Id. at 1380. We held that substantial evidence
supported the Board’s finding that the prior art reference
effectively taught fifteen combinations, one of which
anticipated the challenged claim. Id. at 1383. Lewis is
similar to the Kennametal reference. While Lewis does
not specifically describe axial insertion into a multi-
VICTAULIC CO. v. IANCU                                    9



segment coupling secured by nuts and bolts, it does dis-
close that a plurality of segments and fastening means,
such as a nut and bolt, can be used and that axial inser-
tion is permitted. Lewis at 5 ll. 8–14, 8 l. 21–9 l. 10.
    We disagree with Victaulic that our decision in Net
MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359 (Fed. Cir.
2008) compels a different result. See Appellant Br. 17. In
Net MoneyIN, we held that it was error for the district
court to combine limitations from two separate embodi-
ments in a prior art reference to find anticipation. Net
MoneyIN, at 1371. While the reference disclosed all of the
limitations in the challenged claim, it did not do so in the
same way as recited in the claim and did not teach that
the limitations could be so combined. Id. This case is
distinguishable from Net MoneyIN because, as mentioned
above, Lewis expressly contemplates the use of multiple
segments, nuts and bolts, and axial insertion as required
by claim 1.
    We have considered Victaulic’s remaining anticipation
arguments and do not find them persuasive. We hold that
substantial evidence supports the Board’s finding that
Lewis anticipates claim 1 and its substantively identical
counterpart claim 9. Because Victaulic agrees that the
dependent claims “stand or fall” with claims 1 and 9,
Appellant Br. 16 n.2, we also hold that substantial evi-
dence supports the Board’s finding that Lewis anticipates
claims 3, 4, 8, 11, 12, and 16.
                             II
    “The obviousness inquiry entails consideration of
whether a person of ordinary skill in the art ‘would have
been motivated to combine the teachings of the prior art
references to achieve the claimed invention, and . . . would
have had a reasonable expectation of success in doing so.’”
Insite Vision Inc. v. Sandoz, Inc., 783 F.3d 853, 859
(Fed. Cir. 2015) (quoting Procter & Gamble Co. v. Teva
Pharm. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009)).
10                                   VICTAULIC CO. v. IANCU




We review the Board’s ultimate obviousness determina-
tion de novo and its underlying factual findings for sub-
stantial evidence. See Harmonic Inc. v. Avid Tech., Inc.,
815 F.3d 1356, 1363 (Fed. Cir. 2016).
    The Board determined that dependent claims 5, 6, 13,
and 14 would have been obvious in view of Lewis alone.
Victaulic’s sole argument regarding why dependent
claims 5, 6, 13, and 14 would not have been obvious in
view of Lewis is that Lewis does not disclose the axial
insertion limitation in independent claims 1 and 9.
Appellant Br. 36–37. As discussed above, substantial
evidence supports the Board’s finding that Lewis does
disclose this limitation. We thus affirm the Board’s
conclusion that claims 5, 6, 13, and 14 would have been
obvious in view of Lewis.
    The Board determined that claims 2 and 10 would
have been obvious in view of Lewis as modified by Lane.
On appeal, Victaulic first argues that substantial evi-
dence does not support the Board’s finding that Lane
discloses the deform to conform limitation in dependent
claims 2 and 10. Appellant Br. 37. This limitation re-
quires that the coupling segments deform such that the
arcuate surfaces of the segments conform to the outer
surfaces of the pipe. ’165 patent col. 10 ll. 51–54.
    Lane teaches that, once the coupling fasteners are
tightened, “[t]he gripping edges of the gripper rings are
deflected radially inwards towards the pipe surfaces and
then into the pipe surfaces.” Lane at 8 ll. 3–9. The Board
relied on this disclosure in finding that Lane teaches the
deform to conform limitation. 279 Decision, at 36. It also
relied on expert testimony stating that a person of ordi-
nary skill:
     would have been guided by the description in
     Lewis and Lane that list plastic, ductile iron or
     steel for forming the coupling segments (Lewis,
     Ex. 1102 at 7:17–19; Lane, Ex. 1103 at 7:1–10;
VICTAULIC CO. v. IANCU                                   11



    9:2–4) to provide a deformable coupling segment
    having gripping elements that deform by deflecting
    and driving into the pipe surfaces as the nuts and
    bolts are tightened.
Id. The Board found that this evidence suggests to a
person of ordinary skill in the art that having deflection
in Lane’s Figure 4 embodiment—where grippers are a
part of the coupling segment—would be beneficial to
“ensure a better and tighter fit around the joint.” Id.
at 36–37. We hold that the above substantial evidence
supports the Board’s finding that Lane teaches the deform
to conform limitation in claims 2 and 10.
    After considering the above evidence, the Board found
that the Lewis and Lane couplings were similar and that
one of ordinary skill in the art would have been motivated
to modify Lewis in view of Lane to provide a tighter seal
around the pipe joint. 279 Decision, at 35–39. The Board
also found that combining Lewis and Lane “would have
resulted in no more than a predictable result.” 279 Deci-
sion, at 39. We discern no error in the Board’s analysis
and affirm its conclusion that claims 2 and 10 would have
been obvious in view of Lewis and Lane. We thus do not
reach the question of whether claims 2 and 10 would have
been obvious in view of Vieregge and Lane. See 278
Decision, at 35.
                         CONCLUSION
    For the above reasons, we affirm the Board’s decision
that claims 1, 3, 4, 8, 9, 11, 12, and 16 of the ’165 patent
are anticipated by Lewis, that claims 5, 6, 13, and 14
would have been obvious in view of Lewis, and that claims
2 and 10 would have been obvious in view of Lewis and
Lane.
                         AFFIRMED